Case 2:18-cv-00656-RAJ-DEM
     2:18-cv-00656-RGD-RJK Document 32
                                    29 Filed 03/13/19
                                             03/08/19 Page 1 of 11 PageID# 221
                                                                           194



                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   (Norfolk Division)

  Trans-Radial Solutions, LLC,
                                  Plaintiff,

  v.                                                   No. 2:18-cv-00656-RGD-RJK

  Burlington Medical, LLC, Mr. John
  Williams, Fox Three Partners, LLC, and
  Phillips Safety Products, Inc.,

                                 Defendants.

                 REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS’
                   MOTION TO DISMISS PURSUANT TO RULE 12(b)(6)

         Defendants Burlington Medical, LLC (“Burlington”), John Williams, Fox Three Partners,

 LLC (“Fox Three”), and Phillips Safety Products, Inc. (“Phillips”), submit this Reply

 Memorandum in Support of their Motion to Dismiss Counts IV through XIII of the Complaint

 brought against them by Plaintiff Trans-Radial Solutions, LLC (“Plaintiff” or “TRS”).

                                          INTRODUCTION

         Plaintiff’s Opposition to Defendant’s Partial Motion to Dismiss (“Opposition”) doubles

 down on the flawed claims set forth in the Complaint and improperly attempts to amend the

 Complaint by declaration and through argument. What it does not do, however, is show that the

 Complaint contains sufficient factual allegations to support a plausible right to relief for the

 laundry list of claims that the Plaintiff has baselessly, and burdensomely, asserted.

         The Complaint is no doubt lengthy, but the sheer number and volume of its claims do not

 indicate substance. As set forth in Plaintiffs’ Memorandum in Support of their Motion to

 Dismiss, the factual allegations in the Plaintiff’s 49-page Complaint, even if taken as true, do not

 plausibly entitle the Plaintiff to relief on the bulk of its claims. See, e.g., East West, LLC v.
Case 2:18-cv-00656-RAJ-DEM
     2:18-cv-00656-RGD-RJK Document 32
                                    29 Filed 03/13/19
                                             03/08/19 Page 2 of 11 PageID# 222
                                                                           195



 Rahman, 873 F. Supp. 2d 721, 727 (E.D. Va. 2012) (“To survive a 12(b)(6) motion ‘a complaint

 must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

 on its face.’”) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). The Defendants have

 moved to dismiss Counts IV through XIII of the Complaint in an effort to eliminate claims that

 lack factual and legal support before the parties needlessly expend further resources litigating

 those particularly unfounded claims.

                                             ARGUMENT

     I.      THE CLAIMS AGAINST MR. WILLIAMS SHOULD BE DISMISSED
             BECAUSE THE PLAINTIFF HAS NOT PLEAD FACTS THAT PLAUSIBLY
             SUPPORT PIERCING THE CORPORATE VEIL.

          The Complaint fails to plead facts that support piercing the corporate veil to bring claims

 against Mr. Williams in his individual capacity. See Memorandum in Support of the Defendants’

 Motion to Dismiss (“MTD”) at 5-7. Plaintiff’s Opposition seeks to avoid that conclusion by

 relying on allegations not found in the Complaint. See, e.g., Opp’n at 10 (claiming for the first

 time, and contrary to the evidence, that Burlington was formed “to gain an unfair advantage over

 TRS”). The Plaintiff’s new allegations however only further demonstrate the lack of support for

 its claims against Mr. William’s.

          Plaintiff now claims, for example, that “upon information and belief, Burlington is

 Williams’ alter ego and/or Williams acted as an independent agent for TRS separate and apart

 from his role as CEO of Burlington.” Opp’n at 9 (emphasis added). This is not properly pleading

 in the alternative, it is the assertion of two incompatible sets of fact (neither of which is in fact

 true). Plaintiff should not be given leave to take “limited discovery” and amend its complaint

 (Opp’n at 10) in order to hunt for support for claims that were improperly brought in the first

 place because they have no factual support.



                                                    2
Case 2:18-cv-00656-RAJ-DEM
     2:18-cv-00656-RGD-RJK Document 32
                                    29 Filed 03/13/19
                                             03/08/19 Page 3 of 11 PageID# 223
                                                                           196



    II.      PLAINTIFF’S UNFAIR COMPETITION CLAIMS (COUNTS IV, V, AND VI)
             AND BREACH OF FIDICUARY DUTY CLAIM (COUNT IX) ARE TIME-
             BARRED.

          As explained in the Defendants’ Motion to Dismiss, under Virginia law claims for unfair

 competition and breach of fiduciary duty are both governed by a two-year statute of limitations.

 MTD at 8; Id. at 9-10. Plaintiff does not dispute that those claims are governed by a two-year

 statute of limitations. Opp’n at 4, 8. Nor does Plaintiff dispute that the acts it complains of began

 well over two years before it filed this Complaint. See Compl. ¶ 47 (explaining “TRS, through its

 attorney, sent a letter on September 20, 2016 to Williams objecting to the ‘IV Mounted Barrier’

 as being a breach of their agreement…and an infringement of the ’031 Registration.”) Instead,

 TRS argues that even though it learned of the actions it complains of now by no later than

 September 2016, and took no legal action that year, or in 2017, or through nearly all of 2018, it

 can still seek relief now. That argument should fail for the reasons set forth below.

             A. Plaintiff’s Claims Do Not Involve a Series of Discrete Wrongful Acts.

          The actions the Plaintiff complains of do not consist of discrete acts of infringement

 spread over time, nor do they involve separate new wrongful acts. Instead, the Complaint alleges

 that the Defendants have used the same altered TRS photograph on their website continuously

 since 2015 to market a competing product. Compl. ¶ 116 (“Beginning in 2015, and continuously

 since that time, Defendants have been publishing, selling, and otherwise marketing their IV

 Mounted Barriers, including removing or obliterating TRS’s trademark from TRS’s copyrighted

 photographs to create Defendants’ derivative marketing materials…”); Id. ¶ 49 (alleging

 Burlington “continued to market and sell the infringing product for at least two more years, as

 evidenced by no change in Burlington’s website offerings for the IV Mounted Barrier”)

 (emphasis added).



                                                   3
Case 2:18-cv-00656-RAJ-DEM
     2:18-cv-00656-RGD-RJK Document 32
                                    29 Filed 03/13/19
                                             03/08/19 Page 4 of 11 PageID# 224
                                                                           197



        There is no allegation that the Defendants created new misleading advertisements after

 2016. Instead, Plaintiff complains that the Defendants continued using the same allegedly

 improper marketing material from 2015 through 2018. See, e.g., Compl. ¶ 49. Plaintiff cannot sit

 on its rights for over two years and then assert stale claims only when it decides the Defendants

 are no longer a useful business partner. See MTD at 8-9. Indeed, even when courts might

 otherwise permit partially time-barred claims to proceed based on the publication of new

 misleading advertisements within the statute of limitations, they will still apply the equitable

 doctrines of estopple and laches to bar claims when a Plaintiff was fully aware of the allegedly

 false advertising and failed to take action to stop it within the two-year statute of limitations

 period. See, e.g., PBM Prods., LLC v. Mead Johnson & Co., 639 F.3d 111, 121-122 (4th Cir.

 2011) (finding laches bars false advertising claims when plaintiff knew of the allegedly false

 claim for more than two years and unreasonably slept on his rights),

            B. Plaintiff Improperly Attempts to Rewrite its Complaint through a
               Declaration submitted by the Plaintiff’s CFO.

        Confronted with an elapsed statute of limitations on at least four of its claims (Counts IV,

 V, VI, and IX),1 Plaintiff attaches a declaration from its Chief Financial Officer, Robert Shealy,

 seeking to alter what it now claims was a “typographical error” in paragraphs 116 and 160 of the

 Complaint. Opp’n at 7-8. That argument is befuddled and improper for a number of reasons.

         First of all, Mr. Shealy does not dispute that the acts TRS complains of took place in

 2015, as stated numerous times in the complaint. See, e.g., Compl. ¶ 33 (alleging “In or around

 February 2015, Burlington created a sales brochure using the copyrighted photographs supplied

 to Burlington by TRS.”) That is the key date for determining when most of the claims at issue


 1
  The Defendants have not argued that Count X—for breach of contract—should be dismissed
 based on the statute of limitations.

                                                   4
Case 2:18-cv-00656-RAJ-DEM
     2:18-cv-00656-RGD-RJK Document 32
                                    29 Filed 03/13/19
                                             03/08/19 Page 5 of 11 PageID# 225
                                                                           198



 accrued. See, e.g., Goldstein v. Malcolm G. Fries & Assoc., Inc., 72 F. Supp. 2d 620, 26 (E.D.

 Va. 1999) (A “cause of action for breach of fiduciary duty accrues on the date of the breach, not

 the date of discovery.”) Mr. Shealy’s declaration claims that TRS did not become aware of the

 Defendants’ actions until 2016, but that does not conflict with what is stated in paragraphs 116

 and 160 of the Complaint, which talk about when the acts at issue occurred, not when they were

 discovered. See Compl. ¶¶ 116 & 160. Indeed, the Defendants’ statute of limitations arguments

 already accept that discovery of the alleged wrongdoing could have occurred as late as

 September 2016, when TRS indisputably sent a letter to Burlington complaining of the same

 actions at issue now. See Compl. ¶ 47; MTD at 8; Id. at 9-10. As the Defendants previously

 explained, even using that date as a starting point the two-year statute of limitations for breach of

 fiduciary duty and unfair competition would still have run by September 2018—months before

 the Plaintiff filed this Complaint. See MTD at 8; Id. at 9-10.

        Plaintiff’s effort to rewrite the Complaint through a declaration is both ineffective, and

 improper.2 Plaintiff filed its Complaint nearly three months ago. It had ample time to review and

 correct any actual typographical errors. If the Plaintiff believes its Complaint is erroneous it

 should have sought leave to amend (or amended by right) long ago, instead of forcing the

 Defendants to assume the facts pled are accurate (as they must at the motion to dismiss stage)

 and respond accordingly. The Court should reject the Plaintiff’s effort to rewrite its pleading

 through a declaration, which has imposed unfair burdens on the Defendants, and dismiss the

 impacted counts with prejudice both as time barred, and because they are legally flawed as set




 2
   The Shealy Declaration also makes new, and implausible, claims regarding the April 13, 2017
 termination letter referenced in the Complaint. That is wholly inappropriate for a motion to
 dismiss.

                                                   5
Case 2:18-cv-00656-RAJ-DEM
     2:18-cv-00656-RGD-RJK Document 32
                                    29 Filed 03/13/19
                                             03/08/19 Page 6 of 11 PageID# 226
                                                                           199



 forth in the Defendants initial memorandum. See MTD at 7-8 (discussing the failure to plausibly

 allege a fiduciary duty); Id. at 10-12 (discussing failure to properly plead unfair competition).

    III.      PLAINTIFF’S CANNOT PLAUSIBLY ASSERT A CLAIM FOR BREACH OF
              FIDUCIARY DUTY.

           This Court should also dismiss Plaintiff’s breach of fiduciary duty claim (Count IX)

 because nothing the Plaintiff alleges plausibly suggests that Mr. Williams agreed to act as a

 fiduciary for TRS. See Bocek v. JGA Assocs., LLC, 616 F. App’x 567, 573 (4th Cir. 2015) (“In

 Virginia, agency is a fiduciary relationship resulting from one person’s manifestation of consent

 to another person that the other shall act on his behalf and subject to his control, and the other

 person’s manifestation of consent so to act.”); Broadhead v. Watterson, No. 5:15-CV-00020,

 2016 WL 742127, at *6 (W.D. Va. Feb. 24, 2016) (dismissing claim for breach of fiduciary duty

 when the facts plead did not show consent to an agency relationship).

           Here, the Distribution Agreement clearly states that Mr. Williams and other BMS

 employees “shall, under no circumstances, be deemed employees, agents or representatives of

 Manufacturer.” 616 F. App’x at 574-75; MTD at 7-8. The Plaintiff cannot show that Mr.

 Williams agreed to act on Plaintiff’s behalf and subject to its control when the Plaintiff signed an

 agreement saying the exact opposite is true. See East West, LLC v. Rahman, 873 F. Supp. 2d 721,

 729, n.4 (2012) (“In the event of conflict between the bare allegations of the complaint and any

 attached exhibit, the exhibit prevails.”) (quoting United States ex rel. Constructors, Inc. v. Gulf

 Ins. Co., 313 F. Supp. 2d 593, 596 (E.D. Va. 2004)). Count IX should be dismissed with

 prejudice because the Plaintiff cannot plausibly state a claim against Mr. Williams for breach of

 fiduciary duty given this record.




                                                   6
Case 2:18-cv-00656-RAJ-DEM
     2:18-cv-00656-RGD-RJK Document 32
                                    29 Filed 03/13/19
                                             03/08/19 Page 7 of 11 PageID# 227
                                                                           200



     IV.      COUNT VII – TORTIOUS INTERFERENCE WITH PROSPECTIVE
              CONTRACTUAL RELATIONS – SHOULD BE DISMISSED

           Plaintiff also still fails to allege injury to “a valid contractual relationship or business

 expectancy,” which is a key element of its tortious interference claim. See Supinger v. Virginia,

 167 F. Supp. 3d 795, 821 (W.D. Va. 2016) (internal citation omitted). Here, Plaintiff makes a

 broad accusation of tortious interference based on the one single sale Burlington allegedly made

 to McLaren Bay Region Hospital. Opp’n at 23. a plaintiff's mere “belief and hope that a business

 relationship will continue” is inadequate to sustain a claim for tortious interference. Northstar

 Aviation, LLC v. Alberto, 332 F. Supp. 3d 1007, 1019 (E.D. Va. 2018). Instead, the proof must

 establish a "probability" not a "possibility" of future economic benefit. Id. (dismissing count

 because “the Amended Complaint contains no facts alleging that this "potential sale of

 helicopters" was a reasonably certain expectancy as required to state a claim for tortious

 interference with business expectancy.”). See also, Masco Contractor Servs. E., Inc. v. Beals,

 279 F. Supp. 2d 699, 710 (E.D. Va. 2003) (granting motion to dismiss tortious interference

 claims and holding that “the expectancy of remaining in business is too general to support a

 tortious interference claim”) (internal citation omitted); Mem. in Supp. at 13-14. Consequently,

 Plaintiff fails to state a plausible claim for tortious interference.

     V.       COUNT VIII – CONVERSION – SHOULD BE DISMISSED.

           Despite making the point that “undocumented intangible property may be subject to

 conversion,” Plaintiff still fails to plead the second element of conversion with regard to the

 “customer contacts” and other information to which it claims Defendants had access. Opp’n at

 24 (emphasis added), citing Federal Ins. Co. v. Smith, 144 F. Supp. 2d 507, 524 n.25 (E.D. Va.

 2001) (involving allegedly stolen insurance proceeds that could be traced to defendant’s account

 and held to the exclusion of plaintiff). Plaintiff alleges that “[Defendant] Williams had access to


                                                     7
Case 2:18-cv-00656-RAJ-DEM
     2:18-cv-00656-RGD-RJK Document 32
                                    29 Filed 03/13/19
                                             03/08/19 Page 8 of 11 PageID# 228
                                                                           201



 customer contacts, testing results, and technical information.” Compl. ¶ 39; Opp’n at 24.3

 Because Mr. Williams was only given access to the materials, not exclusive possession or

 control, Plaintiff cannot allege that Mr. Williams (or any defendant) “wrongful[ly] exercise[d]

 dominion or control . . . over [P]laintiff’s property, thus depriving [P]laintiff of possession.”

 Airlines Reporting Corp. v. Pishvaian, 155 F. Supp. 2d 659, 664 (E.D. Va. 2001).

        Further, Plaintiff has no serious rebuttal to Defendants’ preemption argument regarding

 intangible information that the latter is alleged to have converted. See Opp’n at 26. The Virginia

 Uniform Trade Secrets Act (“VUTSA”) preempts a conversion claim when it is “clearly

 discerned” that the information at issue constitutes a trade secret. See Int’l Paper Co. v. Gilliam,

 63 Va. Cir. 485 (Va. 2003). Here, any design aspects of the demonstration units, separate and

 apart from the units themselves, would constitute confidential information properly pled under a

 VUTSA claim.

        Plaintiff’s Opposition misses the mark with its arguments. First, it argues that “one form

 of theft” should not “shield another form of theft.” Opp’n at 26. That is not the point, nor does it

 save Plaintiff’s defective pleadings that should otherwise be made in a separate cause of action.

 Second, Plaintiff calls the argument “specious because neither 18 U.S.C. § 1836 nor the federal

 rules” support it. This point rings hollow as well since Plaintiff offers no legal support for its

 argument and disregards the fact that the three-year-old Defend Trade Secrets Act (“DTSA”)

 draws upon the precedents set under its state law sister statutes, such as the VUTSA.

        Consequently, Plaintiff’s claim must be dismissed as to all materials or information other

 than the purportedly missing demonstration units described in ¶ 153 of the Complaint.



 3
   Plaintiff mischaracterizes its own allegation in its Opposition when it states that the information
 “was provided to the Defendants.” Opp’n at 24. Per the Complaint, Williams is only given access
 to the materials. Compl. ¶ 39.
                                                  8
Case 2:18-cv-00656-RAJ-DEM
     2:18-cv-00656-RGD-RJK Document 32
                                    29 Filed 03/13/19
                                             03/08/19 Page 9 of 11 PageID# 229
                                                                           202



    VI.      Count XII – Misappropriation of Trade Secrets – Should Be Dismissed

          Notwithstanding the Opposition’s attempt to create an issue of fact around its pleadings,

 Opp’n at 17-18, Plaintiff’s misappropriation of trade secrets claim (DTSA) should also be

 dismissed. As currently pled, the claim fails to adequately allege the first two elements of the

 DTSA.

             A. Plaintiff Has Not Adequately Pled a Trade Secret

          Plaintiff lists the trade secrets they allege were misappropriated in Paragraph 179 of the

 Complaint, which describes the “Trade Secrets” as issue as “confidential information regarding

 potential or actual TRS customers, including ship-to and bill-to-addresses, order history, contact

 names, and telephone numbers, and confidential deal terms.” Compl. ¶ 179. As the Defendants

 previously explained, this information is not plausibly a protected trade secret given the

 established facts. See MTD at 20-21 (explaining the customers at issue are well known to anyone

 in the industry, and those customers have no reason to conceal their purchasing needs and basic

 information like “ship-to and bill-to addresses” and “telephone numbers.”).

          To avoid that conclusion, Plaintiff now shifts tack and seeks to focus instead on “TRS’s

 technical product information.” Opp’n at 19. The Court should ignore this end run around the

 Plaintiff’s own explanation of the trade secrets at issue in Count XII. In any event, Plaintiff still

 fails to sufficiently plead that its purported trade secrets were reasonably protected, or that they

 were misappropriated.

             B. Plaintiff Has Not Pled Misappropriation.

          Plaintiff still does not address how the Defendants alleged “trade secrets” were misused.

 See Opp’n at 21. More than conclusory allegations of misappropriation are needed to plead this

 element of the DTSA. See All Bus. Solutions, Inc. v. Nationsline, Inc., 629 F. Supp. 2d 553, 558-



                                                  9
Case 2:18-cv-00656-RAJ-DEM
     2:18-cv-00656-RGD-RJK Document 32
                                    29 Filed 03/13/19
                                             03/08/19 Page 10 of 11 PageID# 230
                                                                            203



 59 (W.D. Va. 2009) (dismissing a VUTSA claim consisting of conclusory allegations that the

 defendant misappropriated customer names, other trade secrets and confidential information but

 that lacked supporting factual allegations).In addition to failing to adequately plead the first

 element of the DTSA, the Complaint thus falls short in alleging a plausible inference of

 misappropriation of trade secrets. For these reasons, Count XII should be dismissed.

                                         CONCLUSION

        For the reasons set forth above, and in the Defendant’s Memorandum in Support of its

 Motion to Dismiss, the Defendants respectfully ask the court to dismiss all counts against Mr.

 Williams with prejudice, and to dismiss with prejudice Counts IV though XIII against each

 named Defendant.

                                                     Respectfully submitted,


                                                     /s/ Rebecca S. LeGrand
                                                     Rebecca S. LeGrand (VSB No. 89859)
                                                     LEGRAND LAW PLLC
                                                     1775 Eye Street NW
                                                     Suite 1150
                                                     Washington, DC 20006
                                                     Tel: (202) 587-5725
                                                     rebecca@legrandpllc.com

                                                     Counsel for Defendants Burlington Medical,
                                                     LLC, John Williams, Fox Three Partners,
                                                     LLC and Phillips Safety Products, Inc.




                                                10
Case 2:18-cv-00656-RAJ-DEM
     2:18-cv-00656-RGD-RJK Document 32
                                    29 Filed 03/13/19
                                             03/08/19 Page 11 of 11 PageID# 231
                                                                            204



                                  CERTIFICATE OF SERVICE

        I certify that on March 7, 2019, a copy of the foregoing was served by email and

 electronically filing a copy with the clerk of the court using the ECF filing system which

 automatically notifies all registered counsel of record.



                                                       /s/ Rebecca S. LeGrand
                                                       Rebecca S. LeGrand (VSB No. 89859)
                                                       LEGRAND LAW PLLC
                                                       1775 Eye Street NW
                                                       Suite 1150
                                                       Washington, DC 20006
                                                       Tel: (202) 587-5725
                                                       rebecca@legrandpllc.com

                                                       Counsel for Defendants Burlington Medical,
                                                       LLC, John Williams, Fox Three Partners,
                                                       LLC and Phillips Safety Products, Inc.




                                                  11
